DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-11, drawn to a capsule for preparing an edible product comprising a first construction element having a container form and a second construction element in a circular lid form wherein the second construction element comprises a flow entry wall part having a disk shape with a prevailing wall thickness between two planes transversal relative to an axial axis of the flow entry wall part, wherein the flow entry wall part comprises a passageway wall . 

Group II, claim(s) 12-17, drawn to a system for preparing edible products comprising a capsule and an apparatus for preparing edible products including at least one brewing device having two actuation parts wherein the capsule has an upstream oriented flow entry wall part having a passageway wall having a circular shape and disposed central relative to an axial axis of the capsule and surrounded by an intercalary region and a recess region wherein the actuation parts are movable wherein an upstream actuation part comprises an injection means wherein a downstream actuation part comprises a discharge means wherein the upstream actuation part has a sealing element and one engagement element and the upstream actuation part has a sealing element provided in a vicinity of the injection means so that the sealing element sits on an intercalary .

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a capsule for preparing an edible product comprising a first construction element having a container form and a second construction element in a circular lid form wherein the second construction element comprises a flow entry wall part having a disk shape with a prevailing wall thickness between two planes transversal relative to an axial axis of the flow entry wall part, wherein the flow entry wall part comprises a passageway wall provided with a circular shape delimited by a first circumferential alignment and disposed central relative to an axial axis of the flow entry wall part, wherein the flow passageway wall has a weakened material region that develops along at least most part of the first circumferential alignment wherein the flow entry wall part has a recess region that develops in the upstream direction from the upstream oriented surface of the flow entry wall part wherein the capsule has an intercalary region between the passageway wall and the recess region has an intercalary wall thickness that is bigger than the passageway wall thickness of the passageway wall and bigger than the recess wall thickness of the recess region reinforcing the region surrounding the weakened material region and providing a support surface to a sealing element, this technical feature is not a special Rossi WO 2008/125256 (cited on Information Disclosure Statement filed June 28, 2019) in view of Frydman US 2013/0087051 (cited on Information Disclosure Statement filed May 30, 2019).  Rossi discloses a capsule (capsule 1) capable of preparing an edible product comprising a first construction element (container 2) and a second construction element (cover 3) in a circular lid form, whereby the second construction element (cover 3) comprises a flow entry wall part that presents a disk with a wall thickness between two planes transversal relative to an axial axis of the wall part whereby the flow entry wall part is provided in a rigid material whereby the flow entry wall part comprises a passageway wall provided with a circular shape delimited by a first circumferential alignment and disposed centered relative to an axial axis of the capsule whereby the flow passageway wall presents a weakened material region (break formations 21) (‘256, FIG. 1) (‘256, Page 5, lines 12-25) (‘256, Page 10, lines 1-6) that develops along at least most part along at least most part of the first circumferential alignment and that breaks under a given upstream flow pressure (‘256, FIGS. 4-5).  Frydman discloses a projection (central inner portion 1034) extending upper the plane of the flow entry wall (‘051, FIG. 12) (‘051, Paragraph [0153]).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERICSON M LACHICA/Examiner, Art Unit 1792